Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2, 12, 14-15, 17, 19-20, 22, 24-25, 27, and 29-30 are cancelled.
Claims 1, 11, and 21 are amended.
Claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 21 recite the limitation “providing reports and graphics that allow the patient to see progress on health initiatives and trends in outcomes and generating prompts for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite the limitation “providing reports and graphics that allow the patient to see progress on health initiatives and trends in outcomes and generating prompts for patient input as to follow-up visits.”  Examiner is unable to see nexus of the step in view of the rest of the claims.  Why are there reports being provided?  What kind of graphics are they providing for the reports? What happens to the input by the patient?  Examiner asks the Applicant for clarification regarding the limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 11, 13, 16, and 18), machine (claims 21, 23, 26, and 28), and article of manufacture (claims 1-10).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. (Currently amended) A_ non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform;
-receiving a patient’s autobiographical information and medical information via said graphical user interface (GUI) from the patient;
assigning access and permission levels to the inputted information as specified by the patient; and
-automatically updating in real time the patient’s living health biography with continuous variable data derived from one or more wearable device configured to monitor one or more of the patient’s weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s));
-automatically timestamping the continuous variable data to provide an audit trail;
-receiving a request for patient information from a requestor;
-determining if the requestor is authorized to access the patient’s information; [[and]]
-wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels; and
-providing reports and graphics that allow the patient to see progress on health initiatives and trends in outcomes and generating prompts for patient input as to follow-up visits.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because the system manages relationships and levels of access to patient information (i.e. managing relationships).  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a

merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. (Currently amended) A non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f));
-receiving a patient’s autobiographical information and medical information via said graphical user interface (GUI) (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) from the patient (extra-solution activity as noted below, see MPEP 2106.05(g));
-assigning access and permission levels to the inputted information as specified by the patient; and
-automatically updating in real time (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) the patient’s living health biography with continuous variable data derived from one or more wearable device configured to monitor one or more of the patient’s weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s)) (mere field of use limitation as noted below, see MPEP 2106.05(h));
-automatically timestamping the continuous variable data to provide an audit trail;
-receiving a request for patient information from a requestor (extra-solution activity as noted below, see MPEP 2106.05(g));
-determining if the requestor is authorized to access the patient’s information; [[and]]
-wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels; and
-providing reports and graphics that allow the patient to see progress on health initiatives and trends in outcomes and generating prompts for patient input as to follow-up visits (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)).
	For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
	Regarding the additional limitations of the processor, memory system, GUI, wearable device (claim 21), and instructions executable by the processor (claim 1), the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (para. 25 of the specification) (see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.


For these reasons, representative independent claim 1 and analogous independent claims
11 and 21 do not recite additional elements that integrate the judicial exception into a practical
application. 
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 3, 13, 23: The claim specifies the wearable devices, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)) and provides generic wearable devices used in generic way.
Claim 4: The claim specifies the GUI systems, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).

Claims 6, 16, 26: The claim specifies GUI including dashboards and dynamic graphics displaying information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 7: The claim specifies generating custom records and reports, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 8, 18, 28: The claim specifies the autobiographical information, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 9: The claim specifies the life stats, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 10: The claim specifies family history, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:

  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving patient’s information, updating in real time health biography, receiving a request for patient information, providing reports and graphics, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assigning access and permission levels to inputted information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); timestamping the continuous variable data, e.g. electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which claims 5-7, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5-6, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 7 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 16, 18, 21-23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (U.S. Publication No. 2013/0262155) in view of Gruber (U.S. Publication No. 2004/0172307).
As per claim 1, Hinkamp teaches a non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform (Hinkamp: para. 34; figure 2);
-receiving a patient’s autobiographical information and medical information via said graphical user interface (GUI) from the patient (Hinkamp: para. 82; figure 6; para. 61);
-automatically updating in real time the patient’s living health biography with continuous variable data derived from one or more wearable device configured to monitor one or more of the patient’s weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s)) (Hinkamp: para. 75; Updating the data in the healthcare application by taking data measurements in real-time from embedded sensors.);
-automatically timestamping the continuous variable data to provide an audit trail (Hinkamp: para. 25; para. 36; Collected information is attached with a time stamp and registrant information.);
-receiving a request for patient information from a requestor (Hinkamp: para. 109); 
-determining if the requestor is authorized to access the patient’s information (Hinkamp: para. 109);
-providing reports and graphics that allow the patient to see progress on health initiatives and trends in outcomes (Hinkamp: para. 27-28; The system provides information on visualizing goals and trends from patient’s information.) and generating prompts for patient input as to follow-up visits (Hinkamp: para. 36; Prompts are presented to the user to answer questions; the questions could be about follow-up visits.).
	Hinkamp does not explicitly teach the following, however, Gruber teaches assigning access and permission levels to the inputted information as specified by the patient (Gruber: para. 22); and wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels (Gruber: para. 22).
One of ordinary skill in the art would have recognized that applying the known technique of Gruber would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hinkamp to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying patient-controlled access to Hinkamp teaching centralized patient information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that gives patient’s better control of their medical information and specific and customized access to their data.
As per claim 3, the medium of claim 1 is as described.  Hinkamp teaches wherein said one or more wearable devices comprising watches, smartphones, and portable computing devices (Hinkamp: para. 35; para. 75).
As per claim 4, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI is configured for use on a mobile phone, tablet, laptop or desktop computer of the patient (Hinkamp: figure 6)
As per claim 5, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises one or more drop-down menus and a set of fillable forms and questionnaires (Hinkamp: para. 81).
As per claim 6, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises dashboards and dynamic graphics designed for displaying dynamic information of interest, said displayed dynamic information comprising one or more of blood pressure history, weight/body mass index (BMI) history, key lab history, and other parameters of interest (Hinkamp: para. 75; para. 8).
As per claim 7, the medium of claim 1 is as described.  Hinkamp teaches further comprising generating custom records and reports (Hinkamp: figure 9; para. 30; para. 69).
As per claim 8, the medium of claim 1 is as described.  Hinkamp teaches wherein the autobiographical information is organized into a set of categories, said set of categories comprising life stats; religious, cultural health beliefs; diet and exercise profile; medications; lab tests; major social and life milestone events; medical visit findings; medical imaging; and diary (Hinkamp: figure 2).
As per claim 9, the medium of claim 8 is as described.  Hinkamp teaches wherein said life stats comprise one or more of: biometric identifiers (Hinkamp: para. 37), family history (Hinkamp: para. 93), and birth statistics; and wherein said biometric identifiers comprise at least one of fingerprints and retinal scans, and said birth statistics comprise at least one of date of birth, birth weight, and location of birth.
As per claim 10, the medium of claim 9 is as described.  Hinkamp teaches wherein said family history comprises one or more of: information on parents and siblings, family diseases, causes of death, and genetic markers (Hinkamp: para. 93; figure 6)
Claims 11, 13, 16, and 18 recite substantially similar limitations as those already addressed in claims1-3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Claims 21, 23, 26, and 28 recite substantially similar limitations as those already addressed in claims 1, 3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Hinkamp is silent regarding the amendment.  Examiner disagrees.  Examiner provides support and explanation in the rejection above.
Applicant's arguments filed for claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to more positively recite the present invention that provides a particular tool for presenting information and prompting user interactions with the tool, which improves the technical field of collecting and keeping medical records, eliminate clerical errors, and provide real time analysis and customizable organization and presentation of ever changing information in the form of reports and graphics.  Examiner states that Applicant provides subjective opinion regarding the improvement rather than objective evidence on the improvement.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.   The “processor,” “memory,” and “display,” are used merely as tools to perform the abstract idea.  But “[n]o matter how much of an advance in the [medical technology] 
Applicant argues that the claims identify a particular tool for presentation of particular user inputted information, which EPG indicated is enough to remove presenting the results of abstract process.  Examiner states that in EPG, the method claims at issue were directed to performing real-time performance monitoring of an electric power grid by collecting data from multiple data sources, analyzing the data, and displaying the results.  The Federal Circuit held that the claims were directed to an abstract idea, explaining that “[t]he advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.” Id. at 1354.  And, similar to the situation in EPG, we find nothing sufficient to remove the claims from the class of subject matter ineligible for patenting.  As the court explained in Electric Power, “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Elec. Power Grp., 830 F.3d at 1355.
Applicant argues that PTAB reversed the 101 rejection in Ex parte Scott.  PTAB cases are considered to be non-precedential and holds no weight.
Applicant argues that the pending claims require tangible devices for gathering physical information amounting to a particular tool for receiving inputs from multiple sources and presenting reports on a particular tool.  Examiner disagrees.  Some of the claims require GUI, processors, etc., which are in the physical realm of things, but it is clear, from the claims 
	Applicant argues that the present invention streamlines the information collection
process for patient health information, eliminates clerical errors and the need to separately provide the same information to multiple care providers, provides real time analysis and customizable organization and presentation of ever changing information in the form of reports and graphics, and interacts with the patient via prompts based on the typet and analyzed information.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing patient medical information for which a computer is used as a tool in its ordinary capacity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vinals – U.S. Publication No. 2014/0379374
Haider et al. – U.S. Publication No. 2009/0070146
Ombrellaro – U.S. Publication No. 2007/0192137
Hacker – U.S. Patent No. 6,988,075
Allard et al. – U.S. Publication No. 2005/0182661

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626